

116 HR 3022 IH: Patient Access Protection Act
U.S. House of Representatives
2019-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3022IN THE HOUSE OF REPRESENTATIVESMay 24, 2019Mr. Engel introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to repeal the reductions in Medicaid DSH allotments, and for other purposes. 
1.Short titleThis Act may be cited as the Patient Access Protection Act. 2.Repeal of reductions in Medicaid DSH allotments (a)In generalSection 1923(f) of the Social Security Act (42 U.S.C. 1396r–4(f)) is amended— 
(1)by striking paragraphs (7) and (8); and (2)by redesignating paragraph (9) as paragraph (7). 
(b)Conforming amendmentsSection 1923(f) of the Social Security Act (42 U.S.C. 1396r–4(f)), as amended by subsection (a), is further amended— (1)in paragraph (1), by striking paragraphs (2), (3), and (7) and inserting paragraphs (2) and (3); and 
(2)in paragraph (3)(A), by striking paragraphs (6), (7), and (8) and inserting paragraph (6).  